Filed 8/26/13 P. v. Mister CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B246187
                                                                          (Super. Ct. No. 2009042688)
     Plaintiff and Respondent,                                            (Super. Ct. No. 2009044181)
                                                                               (Ventura County)
v.
THEARON KENNORD MISTER,
     Defendant and Appellant.


                   Thearon Kennord Mister appeals from the judgment after he pled guilty to
felony driving under the influence (DUI) with prior DUI convictions (Veh. Code,
§§ 23550-23152, subd. (a)), and admitted three prior DUI convictions in Case No.
2009044181. In Case Number 2009042688, appellant pled guilty to one count of felony
DUI with prior DUI convictions (Veh. Code, §§ 23550-23152, subd. (a)), admitted three
prior DUI convictions, and admitted a prior strike conviction (Pen. Code, § 667, subd.
(c)(2)). Pursuant to the negotiated plea, appellant was sentenced to an aggregate term of
40 months state prison and ordered to pay a $240 restitution fine (Pen. Code, § 1012.4,
subd. (b)), a $240 parole revocation fine (Pen. Code, § 1202.45), and a $2,319 fine in
each case.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised. On
June 6, 2013, we advised appellant that he had 30 days within which to personally submit
any contentions or issues he wished us to consider. No response has been received form
appellant.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                             2
                              Charles W. Campbell, Judge

                           Superior Court County of Ventura

                          ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Susan L. Hier, Staff Attorney for Appellant.


             No appearance for Respondent.




                                            3